Citation Nr: 0109219	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  94-30 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to 
August 1972.

This appeal arose from a February 1994 rating of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO) which denied the veteran's claim 
of entitlement to service connection for bipolar disorder, 
claimed as a "nervous condition".

In November 1998, the Board of Veterans' Appeals (the Board) 
remanded this case to the RO so that additional evidentiary 
development could be accomplished.  The Board's remand, and 
the subsequent procedural history of this case, will be 
discussed below. 


FINDINGS OF FACT

1.  The veteran failed, without adequate reason, to report 
for VA psychiatric examinations in December 1997 and March 
1998.  

2.  To assist the veteran in developing the evidence 
pertinent to the claim, the Board remanded the case in 
November 1998, requesting that the veteran furnish certain 
information to the RO and report for a VA physical 
examination.

3.  By letter dated in March 1999, the RO requested that the 
veteran provide information concerning medical treatment of 
his psychiatric condition.  The veteran did not respond to 
that letter.

4.  The veteran was scheduled for a psychiatric examination 
in September 2000.   He failed, without adequate reason, to 
report for the examination.


CONCLUSION OF LAW

By not responding to the requests of the Board and the RO for 
information and evidence necessary to make a decision on the 
merits of his appeal and by failing to report for three 
scheduled VA examinations, the veteran abandoned his claim.  
38 C.F.R. § 3.158 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for an 
acquired psychiatric disability (bipolar disorder).  He 
appears to concede that such disability existed before he 
entered service  in February 1972.  He contends, rather, that 
his condition was aggravated by his service from February to 
August 1972.

In the interest of clarity, the factual background of this 
case will be reviewed. The pertinent law and VA regulations 
will be discussed.  Finally, the Board will analyze the case 
and render a decision.

Factual Background

A review of the veteran's service medical records reveals 
that he stated "I am in excellent health" during his 
January 1972 enlistment physical examination.  A July 1972 
psychological consultation revealed that the veteran had been 
referred because of behavior such as crying and huddling in a 
corner.  Investigation revealed that he had been treated by a 
psychiatrist before service and that he enlisted in the 
United States Marine Corps against the wishes of his 
psychiatrist.  The diagnosis was emotionally unstable 
personality, EPTE (existing prior to enlistment).  The 
veteran was separated from service shortly thereafter.

In December 1992, the veteran filed a claim with VA for 
compensation for a psychiatric disability.  His claim was 
denied by the RO in February 1994.  This appeal followed.

In November 1998, the Board remanded this case.  The Board 
observed that the veteran had failed to report for two 
scheduled VA psychiatric examinations, in December 1997 and 
in March 1998.  Pursuant to the terms of the Board's remand, 
the veteran was to be scheduled for another VA psychiatric 
examination, the purpose of which was to determine whether 
there was any connection between the veteran's service and 
any current psychiatric disability.  The veteran was apprised 
by the Board of the necessity of  reporting for a VA 
examination.  The RO was instructed to contact the veteran in 
order to ascertain whether there was additional medical 
evidence pertaining to the veteran's claimed psychiatric 
disability.  

In March 1999, the RO wrote to the veteran at his last known 
address, requesting information concerning his psychiatric 
condition.  There is no indication of record that the letter 
was returned as undeliverable by the United States Postal 
Service.
In August 2000, the veteran notified by letter that he was 
scheduled for a VA psychiatric examination in September 2000.  
There is no indication that he did not received that letter.  
He failed to report for the scheduled examination.   

In December 2000, the RO issued a Supplemental Statement of 
the Case which continued to deny the veteran's claim.  The 
claims folder was thereupon forwarded to the Board.  

Relevant Law and Regulations

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2000).

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received. 38 C.F.R. § 3.158(a) (2000).

Analysis

Given the above factual background, and for reasons which 
will be explained in detail below, the Board finds that the 
veteran has abandoned his claim within the meaning of 
38 C.F.R. § 3.158 (2000).

As did its predecessor statute, the VCAA obligates VA to 
assist a claimant in obtaining available evidence and 
clarifying medical information.  However, if a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190 (1991); Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
veteran has been informed of his duty to cooperate with VA.  
See the Board's November 1998 remand, page 3.

It is now well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  See Hyson v. 
Derwinski, 5 Vet. App. 262 (1993).  A claimant failing to 
report for a scheduled examination must show good cause for 
so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

The record in this case reveals that the veteran has been 
scheduled for several VA examinations in order to develop his 
claim of service connection.  He has failed to report for 
three examinations, and has not provided any information as 
to the reasons for his absence or, indeed, his whereabouts.  
It appears that the last direct contact the veteran had with 
VA was in 1994, approximately 6 1/2 years ago.  

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran was informed of these 
examinations by mail at his continuously reported address, 
and the record does not reveal that the letters were returned 
as undelivered.  There has been no correspondence or contact 
from the veteran with explanation for his continued absences.  
The veteran has therefore plainly ignored VA's advisements as 
to the conduct of the medical examinations and has not 
advised VA of his whereabouts.  See Hyson, 5 Vet. App. at 
265, in which the Court stated: "[i]n the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts. If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."

In Hyson, the Court pointed out that VA must show that a 
claimant lacked "adequate reason" [see 38 C.F.R. § 3.158(b) 
(1999)], or "good cause" [see 38 C.F.R. § 3.655] for failing 
to report for the scheduled examinations.  5 Vet. App. at 
265.  In this case, there is no evidence on file 
demonstrating that the veteran had any "adequate reason" or 
"good cause" for failing to report to be examined when VA so 
requested. 

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity. See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO. 
In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that timely notice of all scheduled 
VA examinations was sent to the veteran at his most recent 
address of record.

While certain medical evidence is of record, this evidence is 
unclear as to the relationship, if any, between the veteran's 
service and his current psychiatric disability.  The evidence 
of record in no way serves as a substitute for the veteran's 
attendance at a VA examination.  See 38 C.F.R. § 3.326(a) 
(2000). The veteran, moreover, has furnished no medical 
evidence which would serve as a viable substitute for the 
scheduled examination.  See 38 C.F.R. § 3.326(b) (2000).

The facts in this case are clear.  The veteran failed to 
report for three VA examinations, including an examination 
scheduled upon specific request of the Board.  No good cause 
has been demonstrated.  He also failed to respond to the RO's 
letter requesting information concerning medical treatment.  
His claim is therefore considered to be abandoned.  See 38 
C.F.R. § 3.158 (2000).

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation. Here, in light of the Board's remand the veteran 
was plainly on notice of the necessity of submitting to 
further medical inquiry.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration. Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In essence, 
a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to this issue and, therefore, 
the claim must be dismissed.  

In summary, because the veteran has failed, without good 
cause, to report for scheduled VA examinations and to 
otherwise cooperate with VA, the claim is deemed abandoned 
and is therefore dismissed.

Additional matters

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below, the Board believes 
that any due process concerns have been satisfied.

The Board acknowledges that it has decided the present appeal 
as to this claim on a different legal basis than the RO did.  
In the December 2000 Supplemental Statement of the Case, 
although the RO emphasized the fact that the veteran failed 
to report for VA examination, it denied the veteran's claim 
on the merits rather than as being abandoned. 

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The veteran, through the Board's November 1998 remand, was 
fully apprised of the consequences of his failure to report 
for the scheduled VA psychiatric examination.  He failed to 
so report and his claim is deemed to be abandoned.  
Accordingly, a remand is not required for the RO to 
readjudicate the issue on the basis of an abandoned claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the fact of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran].

Finally, the Board calls the veteran's attention to the 
provisions of 38 C.F.R. § 3.158(a) (2000) pertaining to 
filing new claims.


ORDER

The claim of entitlement to service connection for a 
psychiatric disability is deemed to be abandoned and is 
dismissed.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

